Name: 93/628/EEC: Council Decision of 29 October 1993 on the creation of a trans-European combined transport network
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  organisation of transport;  transport policy;  economic policy
 Date Published: 1993-12-10

 Avis juridique important|31993D062893/628/EEC: Council Decision of 29 October 1993 on the creation of a trans-European combined transport network Official Journal L 305 , 10/12/1993 P. 0001 - 0010 Finnish special edition: Chapter 7 Volume 5 P. 0044 Swedish special edition: Chapter 7 Volume 5 P. 0044 COUNCIL DECISION of 29 October 1993 on the creation of a trans-European combined transport network (93/628/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 75 and 84 (2) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the objective of combined transport is to contribute to the rapid development of trade in goods, which is needed for the success of the internal market and the cohesion of the Community, by means of the interconnection and interoperability of different modal networks, and development of the least polluting modes of transport and decongestion of roads; Whereas, in this context, particular account must be taken of the need to link island, landlocked and peripheral regions with the central regions of the Community; Whereas greater use of combined transport would serve to reduce environmental pollution; Whereas the development of combined transport should be set in the wider context of the development of multimodal transport that takes account of the possibilities offered by inland waterways and sea transport; Whereas a network of rail and inland waterway routes adopted as the Community network should be brought into service by the year 2005 and should be designed to permit the passage of standard loading units authorized for the Community; Whereas the creation of that Community network will require a series of works to be undertaken to ensure its rapid introduction and full market operation; Whereas some of these works are particularly urgent and therefore require the launching as soon as possible of the first phase of the network, whilst continuing work on the following phases; Whereas the railway system in certain Member States cannot quickly accept standard rail wagons and it should be ensured that appropriate rail wagons are provided to serve these States; Whereas the outline plans of transport infrastructure networks are of an indicative nature and may be changed, and aim at the gradual achievement of a multimodal transport system; Whereas the proposals which the Commission will subsequently submit to the Council establishing a series of guidelines for trans-European networks in the transport-infrastructure sector will contain the criteria which will form the basis for selecting the measures or projects to be incorporated into the various networks; Whereas, with a view to a possible contribution by the Community to the financing of the projects provided for by this Decision within the framework of specific financial instruments for transport infrastructure provision should be made for a cost-benefit analysis of the projects taking into consideration their economic, social and environmental benefits, HAS ADOPTED THIS DECISION: Article 1 1. The basic trans-European combined transport network shall consist of rail and inland waterway routes which, together with any initial and/or final road haulage legs, are of major importance in terms of long-distance freight transport and provide connections to all Member States. Facilities for transhipment between rail, inland waterway, road and sea transport shall be considered to be part of the network. The network's rail and inland waterway routes are shown on the maps in Annexes I and II. 2. Wherever possible and taking account in particular of the financial constraints on Member States, the projects of Community interest listed below should be completed, or, failing that, nearing completion in accordance with the following schedule: - six years for the projects listed in Article 2 (1), - 12 years for the projects listed in Article 2 (2). Article 2 1. The work needed to carry out the first phase of establishing the network shall involve adapting the following railway axes so as to provide sufficient clearance and the necessary conditions for the transport of containers and swap bodies compatible with Council Directive 85/3/EEC of 19 December 1984 on the weights, dimensions and certain other technical characteristics of certain road vehicles (4): 1. Taulov-Northern Jutland 2. Hamburg-Padborg-Taulov-Copenhagen 3. Hamburg-Berlin 4. Hanover-Berlin 5. Nuremberg-Berlin 6. Berlin-Dresden 7. Frankfurt-Wuerzburg 8. Betuwe line (Rotterdam-Ruhr) and connections in the Netherlands for Hengelo and Venlo 9. Rotterdam-Antwerp/Zeebrugge-Brussels- Luxembourg-Bettembourg 10. Antwerp-Aachen 11. Rotterdam-Antwerp-Brussels-Aulnoye 12. Aachen-LiÃ ¨ge-Erquelinnes 13. Lisbon-Madrid-Barcelona 14. Lisbon-Burgos 15. Port Bou-Barcelona-Valencia-Murcia 16. Madrid-Almeria/Algericas 17. Le Havre-Paris 18. Dijon-Modane 19. Paris-Strasbourg 20. Kehl-Dijon 21. Nancy-Avignon 22. Marseille-Genoa 23. Avignon-Narbonne 24. Paris-Dijon 25. Paris-Hendaye 26. Aulnoye-Metz 27. Tarvisio-Udine-Bologna 28. Brenner Axis-Bologna 29. Udine-Trieste 30. Iselle-Turin/Milan-Bologna 31. Modane-Turin-Milan 32. Chiasso-Milan 33. Verona-Trieste 34. La Spezia-Fidenza 35. Leghorn-Florence 36. Patras-Athens 37. Athens-Larissa (Volos)-Thessaloniki-northern border (former Yugoslavia and Bulgaria) 2. In order to complete the network referred to in this Decision, further works, which are still to be determined, need to be undertaken on the following rail axes (shown on the map in Annex III): 1. Madrid-Albacete-Valencia 2. Madrid-IrÃ ºn-France 3. Bologna-Bari/Brindisi-Greece 4. Igoumenitsa-Patras 5. Patras-Athens 6. Athens-Larissa (Volos)-Thessaloniki-northern border (former Yugoslavia, Bulgaria and Albania) 7. Igoumenitsa-Volos 8. Igoumenitsa-Thessaloniki 9. Thessaloniki-Alexandroupolis-Ormenio (Greece/ Turkey-Greece/Bulgaria borders) 10. Bologna-Naples 11. Naples-Reggio di Calabria-Messina-Palermo/ Catania 12. Genoa-Leghorn-Rome 13. Civitavecchia-Olbia-Sassari-Cagliari 14. Antwerp-Ruhr 15. Hengelo-Osnabrueck 16. Venlo-Cologne 17. Berlin-Frankfurt/Oder-border/Poland 18. Berlin-Stralsund 19. Dresden-border/Czech Republic 20. Dresden-Goerlitz-border/Poland. Article 3 Particular attention must be paid not only to the projects listed in Article 2 but also to projects for the provision of transhipment facilities (fixed and movable equipment) and for the provision of appropriate rolling stock for the rapid development of combined transport links where called for by the nature of the infrastructure. Article 4 The outline plan for the network is of an indicative nature. Its purpose is to promote measures by the Member States and, as appropriate, by the Community with the aim of carrying out projects that are part of the network in order to ensure its cohesion and interoperability. This Decision is without prejudice to any financial commitment on the part of any Member State or of the Community. Article 5 This Decision is addressed to the Member States. It shall apply until 30 June 1995. The Council, acting in accordance with the conditions laid down by the Treaty, shall adopt new rules for trans-European networks in the transport-infrastructure sector along multimodal lines, which shall enter into force not later than 1 July 1995. The relevant Commission proposals will be accompanied by a report on application of this Decision. Done at Brussels, 29 October 1993. For the Council The President R. URBAIN (1) OJ No C 282, 30. 10. 1992, p. 12.(2) Opinion delivered on 26 October 1993 (not yet published in the Official Journal).(3) OJ No C 19, 25. 1. 1993, p. 29.(4) OJ No L 2, 3. 1. 1985, p. 14. Directive as last amended by Directive 92/7/EEC (OJ No L 57, 2. 3. 1992, p. 29). PARARTIMA I ANEXO I / BILAG I / ANHANG I / / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I PARARTIMA II ANEXO II / BILAG II / ANHANG II / / ANNEX II / ANNEXE II / ALLEGATO II / BIJLAGE II / ANEXO II PARARTIMA III ANEXO III / BILAG III / ANHANG III / / ANNEX III / ANNEXE III / ALLEGATO III / BIJLAGE III / ANEXO III